Citation Nr: 1108465	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to serviced connection for a blood disorder, claimed as irregular platelets, diagnosed as essential thrombocytosis, including as due to an undiagnosed illness.

2.  Entitlement to serviced connection for a brain disorder (claimed as an aneurysm), including as due to an undiagnosed illness.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served for more than 24 years, with active service from April 1973 through July 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran sought service connection for a brain disorder, claimed as aneurysm.  Review of the clinical records discloses that various diagnoses have been assigned for cerebrovascular abnormalities, although a diagnosis of aneurysm has not been assigned.  The Veteran's claim encompasses disorders other than an aneurysm.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Similarly, the Board notes that the Veteran seeks service connection for erectile dysfunction, including as secondary to service-connected hypertension.  The claim for service connection for erectile dysfunction encompasses a claim that erectile dysfunction was incurred in service, regardless of the etiology.  Id.
 
The Veteran requested a hearing before the Board.  The Veteran's requested hearing was conducted by a videoconference in January 2011, and the Veteran testified from St. Petersburg, Florida, before the undersigned Acting Veterans Law Judge.

The claims for service connection for essential thrombocytosis, erectile dysfunction, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA providers have linked the Veteran's long-standing hypertension, which was manifested and treated many years before the Veteran's service discharge, to current disease of the large and small blood vessels in the Veteran's brain and to white matter changes resulting from abnormalities in blood flow to the brain.

2.  Blood pressure measurements recorded by health care providers during the pendency of this claim disclose that the Veteran's systolic blood pressure has been predominantly less than 160 and that his diastolic blood pressure has been predominantly less than 100.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a brain disorder diagnosed as cerebrovascular disease with white matter changes are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a brain disorder, and that he is entitled to an evaluation in excess of 10 percent for hypertension.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran's claim for service connection for a brain disorder, diagnosed as cerebrovascular disease with white matter changes, is granted in this decision.  Therefore, no further discussion of the application of the VCAA to that claim is required, since the claim has been granted.  

As to the initial evaluation assigned following the grant of service connection for hypertension, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no further notice is required under 38 U.S.C.A. § 5103(a), because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Because the notice that was provided before this claim for service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records or other service records which should be obtained.

The Veteran's private treatment records have been obtained.  The Veteran has submitted private medical opinions.  He has submitted lay statements from fellow former service members.  The Veteran has testified before the Board.  The development undertaken meets all requirements of the VCAA.  The Veteran has testified that there is no additional relevant evidence.  

No further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

1.  Claim for service connection for a brain disorder

In 2005, the Veteran complained of headaches, among other symptoms.  Magnetic resonance imaging of the brain disclosed that there was no evidence of intracranial hemorrhage, but there was small vessel ischemic disease.  Diagnostic examinations conducted in 2006 for purposes of private neurologic consultation disclosed focal stenosis of the right internal carotid artery and focal stenosis of the right anterior cerebellar artery.  A diagnosis of large vessel disease was assigned based on these findings.  The neurologist also indicated that nonspecific white matter changes revealed by the diagnostic examinations could represent subcortical ischemia.  

On VA examination in September 2007, the Veteran reported headaches.  The VA examiner commented that he could not find reports of diagnostic examinations of the brain in the claims file.  In an addendum, the examiner concluded that, even after reviewing the diagnostic examination reports, it was not possible to determine whether there was a relationship between a current brain disorder and the Veteran's hypertension.  

The provider who wrote a June 2008 private statement indicated that the Veteran was being treated for non-specific white matter changes of the brain, and opined that these changes were most likely related to his hypertension.  The provider reported that the Veteran was also being treated for focal stenosis of the right internal carotid and right anterior cerebral artery.  The provider further opined that it was more than likely that the Veteran's hypertension contributed to his small vessel cerebrovascular disease.  

The provider also opined that the Veteran's hypertension contributed to narrowing of the right internal carotid and right anterior cerebral arteries.  Read together with the previous opinions that narrowing of the right internal carotid and right anterior cerebral arteries represented large vessel cerebrovascular disease, the June 2008 opinion establishes that it is at least as likely as not that the Veteran's service-connected hypertension caused or aggravated cerebrovascular disease of the large and small vessels of the brain and resulted in white matter changes.

The June 2008 private medical opinion is the most persuasive evidence of record, since the physician who provided that opinion discussed the relevant history and diagnostic examination results and provided a rationale, although brief, for the opinion.  The September 2007 VA opinion that it was not possible to determine whether there was a relationship between the Veteran's hypertension and the ischemic disease of the brain is less persuasive than the June 2008 private opinion, in part because the medical facts and discussion set forth in that opinion are consistent with findings and statements of other providers.  The June 2008 opinion is favorable to the Veteran's claim.  

As the more persuasive June 2008 is opinion is favorable to the Veteran's claim for service connection for a brain disorder diagnosed as cerebrovascular large and small vessel disease, with white matter changes, service connection for that disease may be granted.    

Claim for increased initial evaluation

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.
Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.

A rating that is assigned with a grant of service connection, such as the case in this appeal, must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation for the disability at issue requires consideration of staged ratings.  Evidence of the severity of hypertension from June 2007 to the present must be considered.

2.  Claim for increased initial evaluation for hypertension

Currently, a 10 percent initial evaluation is assigned for the Veteran's disability due to hypertension.  A 10 percent evaluation is assigned, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, if diastolic blood pressure is predominantly 100 or more or if systolic blood pressure is predominantly 160 or more, or if continuous medication is required for control of hypertension.  The next higher rating, a 20 percent evaluation, is assigned if there is diastolic pressure predominantly in excess of 110 or systolic pressure predominantly in excess of 200.  

By a rating decision issued in November 2007, service connection for hypertension was granted, effective as of the date of receipt of the Veteran's claim, June 4, 2007, and a 10 percent evaluation was assigned.  

In May 2007, shortly before the Veteran submitted the claim at issue, blood pressure readings of 119/74 and 118/63 were recorded.  In July 2007, a reading of 145/82 was noted.  In August 2007, a reading of 130/80 was noted.  On VA examination in September 2007, the Veteran's blood pressure was measured several times, and varied from a low of 126/75 to a high of 135/82.  In November 2007, a reading of 110/62 was noted.  

The Veteran's blood pressure was 120/78 in January 2008, 130/83 in March 2008, 140/90 in May 2008, 145/75 in June 2008, 120/72 in July 2008, 145/83 in September 2008, 149/84 in October 2008, 139/88 in December 2008, 173/86 in February 2009, 113/65 in April 2009, and 150/91 on VA examination in September 2009.  

At his December 2009 Videoconference hearing before the Board, the Veteran testified that, when he checked his blood pressure at home, the diastolic pressure was frequently above 110 and the systolic pressure was frequently above 200.  

A February 2010 statement from the Veteran's treating internal medicine physician indicates that medication is continuously required to control the Veteran's blood pressure.  The statement discloses that the medications used to control the Veteran's blood pressure were changed in 2007 and again in 2010.  

The February 2010 medical statement did not reference any specific predominant diastolic or systolic blood pressure during the Veteran's treatment.  The statement does indicate that the changes in medication had improved control of the Veteran's blood pressure. 

The clinical evidence reflects that the Veteran's blood pressure was recorded and  evaluated by a health care provider more than 15 times, averaging at least every three months, during the period from June 2007 to the present.  The most recent specific blood pressure measurement was recorded in September 2009.  The Board finds it significant that only one blood pressure reading measured by a health care provider, the reading of 173/86 noted in February 2009, discloses a systolic blood pressure in excess of 160.  No blood pressure reading measured by a health care provider discloses a systolic blood pressure of 200 or more.  As noted above, systolic blood pressure predominantly 160 and above warrants a 10 percent evaluation, the evaluation currently assigned, and a systolic blood pressure predominantly 200 and above warrants a 20 percent evaluation.  

The Board also finds it very significant that no health care provider measured a diastolic blood pressure of 100 or higher.  The highest diastolic blood pressure found by a health care provider was 91 (reading of 150/90) noted in September 2009.  Thus, no blood pressure reading measured by a health care provider meets the criterion for a 10 percent evaluation based on diastolic pressure, a diastolic pressure of 100.  No blood pressure reading measured by a health care provider discloses a diastolic blood pressure of 110 or more.  Thus, no diastolic blood pressure recorded by a health care provider meets the criterion for a 20 percent evaluation.

The Board has considered the Veteran's testimony that disability due to his blood pressure increased in severity during the pendency of the claim, and that systolic blood pressure readings at home were predominantly in excess of 200 and diastolic pressure was predominantly in excess of 110.  However, the Board finds that the systolic and diastolic blood pressures measured by the health care providers are more accurate indicators of whether the Veteran met any criterion for a 20 percent initial evaluation at any time during the pendency of the appeal than the blood pressure readings obtained by the Veteran at home.  

Moreover, the February 2010 private medical statement reflects an opinion that control of the Veteran's blood pressure had improved by February 2010.  This conflicts with the Veteran's testimony that his disability due to hypertension had increased in severity since his last VA examination.  To the extent that the Veteran's testimony suggests that there is some fluctuation in control of his blood pressure from time to time, and that the control was not as good during the period from September 2009 through December 2009, when the Veteran testified, as it was prior to and after that period, the Veteran's testimony is credible.  

However, the Veteran's testimony that his diastolic blood pressure was predominantly in excess of 110 or that systolic pressure was frequently above 200 is in conflict with the objective medical evidence of record.  The Veteran's lay testimony, even if deemed credible, is not persuasive to establish that his systolic blood pressure readings at home were in excess of 200 or that diastolic pressures were in excess of 110 at home.  

After weighing the evidentiary value of the Veteran's testimony as to his blood pressure against the evidentiary value of blood pressure measurements by health care providers, the Board finds that the most persuasive evidence establishes that the Veteran's diastolic blood pressure was predominantly less than 100 and his systolic blood pressure was predominantly less than 160.  The established blood pressures do not meet or approximate any criterion for an evaluation in excess of 10 percent for hypertension under DC 7101.  No Diagnostic Code provides criteria which would authorize an initial evaluation in excess of 10 percent at any time during the pendency of the appeal based on the established blood pressures or other established manifestations of service-connected hypertension.

Extraschedular evaluation

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).
The Board finds that the Veteran's disability picture due to hypertension is not so unusual or exceptional in nature as to render inadequate the rating assigned herein.  The Board specifically notes that the disability picture being evaluated in this decision includes only the Veteran's service-connected hypertension, and does not include any other disorder or disability which the Veteran believes may be related to the service-connected hypertension.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

The preponderance of the evidence is unfavorable to the claim for an initial evaluation in excess of 10 percent for hypertension.  As the evidence is not in equipoise, there is no doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  


ORDER

The appeal for service connection for cerebrovascular disease of the large and small blood vessels of the brain, with white matter changes, is granted.

The appeal for an initial evaluation in excess of 10 percent for hypertension is denied.





REMAND

The Veteran contends that he is entitled to service connection for essential thrrombocytosis.  For information only, the Board notes that thrombocytosis is defined as an increase in the number of circulating platelets.  Dorland's Illustrated Medical Dictionary 1948 (31th ed. 2007).  The Veteran contends in particular that, although this disorder was not diagnosed until several years after his service discharge in July 1997, the disorder was present during service, but the diagnosis was missed.  

A February 2001 outpatient treatment note from the military medical facility at which the Veteran was receiving treatment discloses that laboratory examination of the Veteran's platelet count had been elevated "over the last y[ea]r."  That information suggests that platelet elevation was noted within less than three years following the Veteran's July 1997 service discharge.  Outpatient records dated in 2003 reflect that the Veteran continued to be "completely asymptomatic" for his diagnosed thrombocytosis.  This evidence suggests that the disorder could have been present prior to detection.  

There are no clinical records which disclose whether there were laboratory examinations of the Veteran's platelets during the period prior to 2000.  Clinical records of the laboratory examinations of the Veteran's blood for this period should be obtained, and clinical opinion as to the likely onset of the Veteran's thrombocytosis should be obtained.  
 
The Veteran contends that he developed erectile dysfunction prior to his 1997 service discharge, and prior to the 2005 discovery that he had a low testosterone level.  The Veteran contends that, if service-connected hypertension did not cause ED, ED and the disorder underlying ED were already present prior to the Veteran's service discharge.  The examiner who provided September 2009 opinion that the Veteran's hypertension did not cause or aggravate ED did not address whether hypogonadism and low testosterone were incurred during or first manifested in service.  Since the Veteran entered service in 1973, at age 20, and had active service for more than 24 years, additional development of the medical evidence is required.  

The Veteran contends that sleep apnea was present in service, even though complaints of daytime drowsiness, snoring, and fatigability with minimal exertion were first noted in November 2006 and a diagnosis of sleep apnea was first assigned in 2008.  The Veteran provided testimony from himself and his spouse at the December 2009 Videoconference Board hearing that his symptoms of daytime drowsiness, snoring, and fatigability with minimal exertion have been chronic and continuous since prior to his 1997 service discharge.  The Veteran has also submitted lay statements from former fellow service members, who recall that the Veteran snored loudly or complained of tiredness.  The Veteran has submitted a medical opinion which indicates that it is likely that the Veteran had sleep apnea in service.  However, the provider who expressed that opinion did not comment on the clinical evidence in the Veteran's service treatment records.  More complete medical opinion is required.
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he was treated at any facility or by any provider other than the Naval Hospital, Jacksonville, Florida, between July 1997 and February 2001.  Ask the Veteran if there are any records of treatment for erectile dysfunction or for sleep apnea, especially records proximate to service, that have not yet been associated with the claims file.  Request any identified records.

2.  Request complete records of the Veteran's treatment at the Naval Hospital, Jacksonville, Florida, between July 1997 and February 2001, especially (i) reports of all laboratory examinations of the Veteran's blood, and, (ii) a list of all medications prescribed between July 1997 and February 2001.  

3.  After the above development has been conducted, the Veteran should be afforded appropriate examination(s) for essential thrombocytosis, erectile dysfunction, and sleep apnea.  The claims folder must be made available to each examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  Each examiner must review relevant service treatment records, including the report of 1997 separation examination and diagnostic evaluation.  

(i) The examiner who provides examination as to the etiology and onset of essential thrombocytosis should address the following:
      Is it at least as likely as not (50 percent or greater probability) that essential thrombocytosis had its onset during the Veteran's active service or has been chronic and continuous since the Veteran's active service?

In answering this question, the examiner must comment on the Veteran's lay statements, reports of laboratory examinations of his blood in service, to include the report of a 1996 examination of the blood and the portion of an April 1997 examination of the blood noted on the April 1997 separation examination, the February 2001 clinical record which notes that platelet examinations over the last year were elevated, and a February 2010 medical statement from ML, MD.  

(ii) The examiner who provides examination as to the etiology and onset of sleep apnea should address the following:
      (a) Is it at least as likely as not (50 percent or greater probability) that sleep apnea had its onset during the Veteran's active service?
      (b) Is it at least as likely as not (50 percent or greater probability) that sleep apnea has been chronic and continuous since the Veteran's active service?

In answering this question, the examiner must comment on lay statements from the Veteran, his spouse, and former fellow service members as to onset of symptoms such as snoring.  The examiner must also discuss a February 2010 opinion from KW, PA-C and MR, MD.  

(iii) The examiner who provides examination as to the etiology and onset of erectile dysfunction should address the following:
      (a) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction (ED) had its onset during the Veteran's active service?
      If the examiner concludes that the Veteran's ED was not first manifested in service, the examiner should address this question:
      (b) Is it at least as likely as not that service-connected hypertension caused or aggravated ED?  If ED was not caused by service-connected hypertension, please provide an opinion as to the likely cause of the Veteran's current ED.  

The rationale for all opinions expressed should be stated.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation is required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The examiner should identify testing or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

4.  Thereafter, readjudicate each issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis,
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


